     Case 2:20-cv-01394-JCM-BNW Document 60 Filed 07/15/21 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and FIDELITY
     NATIONAL TITLE GROUP, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
                               UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       THE BANK OF NEW YORK MELLON                       Case No.: 2:20-cv-01394-JCM-BNW
18     TRUST COMPANY,
                                                         STIPULATION AND ORDER TO
19                            Plaintiff,                 RESCHEDULE STATUS
                                                         CONFERENCE
20                    vs.
21     CHICAGO TITLE INSURANCE
       COMPANY,
22
                              Defendants.
23

24
            COMES NOW defendant Chicago Title Insurance Company, defendant Fidelity National

25
     Title Group, Inc. and plaintiff The Bank of New York Mellon Trust Company, by and through

26
     their respective attorneys of record, which hereby agree and stipulate as follows:

27
            1.      On June 29, 2021, the parties submitted a stipulation requesting a status conference

28
     with the Magistrate Judge (ECF No. 58);

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 60 Filed 07/15/21 Page 2 of 2



 1          2.      In footnote 1 of their stipulation, the parties requested that the Court avoid certain
 2   dates for the status conference to avoid scheduling conflicts for the parties’ attorneys;
 3          3.      On July 2, 2021, the Court granted the parties’ stipulation, and set a status
 4   conference for July 16, 2021 at 11:30 a.m. (ECF No. 59);
 5          4.      To avoid a scheduling conflict for one of the parties’ attorneys (specifically, a
 6   prepaid family vacation), the parties respectfully request that the Court continue the status
 7   conference to July 22, 2021 at 1:00 p.m.
 8          Subject to the approval of the Magistrate Judge, IT IS SO STIPULATED that status
 9   conference scheduled for July 16, 2021 at 11:30 a.m. shall be CONTINUED to July 22, 2021 at
10   1:00 p.m.
11   Dated: July 15, 2021                           SINCLAIR BRAUN LLP
12

13                                                  By:     /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
14                                                        Attorneys for Defendants
                                                          CHICAGO TITLE INSURANCE COMPANY
15                                                        and FIDELITY NATIONAL TITLE GROUP,
                                                          INC.
16
     Dated: July 15, 2021                           WRIGHT FINLAY & ZAK, LLP
17

18
                                                    By:    /s/-Darren T. Brenner
19
                                                          DARREN T. BRENNER
                                                          Attorneys for Plaintiff
20
                                                          THE BANK OF NEW YORK MELLON
                                                          TRUST COMPANY
21

22   IT IS SO ORDERED.

23          Dated this
                   July_____ day of _____________, 2021.
                        15, 2021.

24                                                 __________________________________________
                                                   BRENDA WEKSLER
25                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                   2
                                         STIPULATION AND ORDER
